                                                                                                                                   FILED
                                                                                                                                  DEC 30 2019
                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                             SUSAN Y. SOONG
                                                                                                                          CLERK U.S. DISTRICT COURT
                         2                                                               NORTHERN DISTRICT OF CALIFORNIANORTH DISTRICT OF CALIFORNIA

                         3                                                                                                                      clb
                         4        IN THE MATTER OF
                                                                                                          ~ • .s; a ~ n llcn Tber   IIISC
                         5        William Dolph Beck,                                   StatQVl1lo           oiQ:VrMH'dw   CAUSE RE
                                                                                                            SUSPENSION FROM MEMBERSHIP
                         6                                                                                  IN GOOD STANDING OF THE BAR
                                                                                                            OF THE COURT
                         7
                         8   TO: William Dolph Beck

                         9                        The State Bar of California has notified the United States District Court for the Northern District of

                        10   California that, effective November 30, 2019, you have become ineligible to practice law in the State of

                        11   California following disciplinary action. Under this Court ' s Civil Local Rule 11-7, this status change may


    - ·-...
      ...
      ::,
      0
              C<l
              c::
             <-2
                        12
                        13
                             render you ineligible for continued active membership in the bar of the Northern District of California.

                                        Effective the date of this order, your membership in the bar of this Court is suspended on an interim
    u
    -u
    -~l:: "-
             =-=C<l
                        14   basis pursuant to Civil Local Rule 11-7(b)( I). On or before February 7, 2020, you may file a response to
    -~ 0
    Ou
     ·.:
      Vl
                        15   this Order meeting the requirements of Civil Local Rule l l-7(b)(2), which may be viewed on the Court' s
      _.
      11)     -Vl
       C<l · -
    (/)0                16   website at cand.u sco uns.gov . If you fail to file a timely and adequate response to this Order, you will be
               ...c::
     -
     -0
      11)

    ·ct,...
    ::::i 0
              11)
                        17   suspended from membership without further notice.

             z          18              If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

                        19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civ il

                        20   Local Rule I l-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of

                        21   this Court.

                        22                        IT IS SO ORDERED.

                        23   Dated: December                                30, 2019
                        24
-~
)                       25
                                                                                                         JAMES
                                                                                                         United S
 .........
~
ff\                     26

~                       27
 ~                      28
J
"--
                             !   1r 1; ·;:, \ •


                                      ':.; .
                                                  1,   .i   .   I   I_'•:    t ·.') j
